UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-10399 HENDERSON GLOBAL FUNDS (Exact name of registrant as specified in charter) , SUITE 1700 CHICAGO, ILLINOIS 60611 (Address of principal executive offices)(Zip code) (Name and Address of Agent for Service) Copy to: CHRISTOPHER K. YARBROUGH , SUITE 1700 CHICAGO, ILLINOIS 60611 CATHY G. O’KELLY VEDDER PRICE P.C. CHICAGO, ILLINOIS 60601 Registrant’s telephone number, including area code:(312) 397-1122 Date of fiscal year end:December 31 Date of reporting period:June 30, 2010 Item 1:Report to Shareholders. Henderson Global Funds Semi-Annual Report June 30, 2010 International Equity Fund Table of contents LETTER TO SHAREHOLDERS. 1 INTERNATIONAL EQUITY FUND Commentary 2 Performance summary 3 PORTFOLIO OF INVESTMENTS 4 STATEMENT OF ASSETS AND LIABILITIES 7 STATEMENT OF OPERATIONS 8 STATEMENT OF CHANGES IN NET ASSETS 9 STATEMENT OF CHANGES - CAPITAL STOCK ACTIVITY 10 FINANCIAL HIGHLIGHTS 11 NOTES TO FINANCIAL STATEMENTS 13 OTHER INFORMATION 19 International investing involves certain risks and increased volatility not associated with investing solely in the US. These risks include currency fluctuations, economic or financial insolvency, lack of timely or reliable financial information, possible imposition of foreign withholding tax or unfavorable political or legal developments. The Fund may invest in securities issued by smaller companies and less seasoned issuers, which typically involves greater risk than investing in larger companies. Also, the Fund may invest in limited geographic areas and/or sectors which may result in greater losses and market volatility. In addition, the Fund is non-diversified meaning it may invest in a smaller number of issuers. As such, investing in the Fund may involve greater risk and volatility than investing in a more diversified fund. The views in this report were those of the Fund manager as of June 30, 2010, and may not reflect the views of the manager on the date this report is first published or anytime thereafter. These views are intended to assist shareholders of the Fund in understanding their investment in the Fund and do not constitute investment advice. Henderson Global Funds Letter to shareholders Dear shareholder, We are pleased to provide the semi-annual report for the Henderson International Equity Fund, which covers the six months ended June 30, 2010. Despite a strong corporate results season and good economic data releases in the US and Far East, a global flight to quality gathered pace in the second quarter as markets became preoccupied with concerns over the health of the Eurozone economies. Greece’s economic woes made headlines around the world, and the €720 billion international rescue package for the Eurozone only partially stemmed fears of sovereign debt contagion. The UK market faced additional troubles following the unexpected collapse of BP’s oil rig in the Gulf of Mexico, and US equities also fell steeply amidst growing fears that Europe’s debt crisis and a slowing Chinese economy could place the US recovery in jeopardy. However, leading indicators of US economic growth continue to point to solid underlying demand within the economy. In Asia, Chinese authorities’ efforts to reduce growth to more sustainable levels and growing tensions between North and South Korea added to anxiety levels, which translated into increased market volatility. However, in Japan, economic data pointed to recovery as the economy expanded at an annualized rate of 4.9% in the first quarter. Despite continued improvement in the labor markets, global economic growth looks likely to ease in the second half of 2010 as fiscal policy begins to tighten and some central banks normalize interest rates. The Bank of Canada became the first G7 central bank to begin normalizing rates as it hiked its target interest rate 0.25% to 0.5% in early June. Eurozone, UK and US interest rates could begin rising by the fourth quarter, although it is looking increasingly likely that rate hikes will be delayed by market volatility. Looking forward, there are some positives we can glean from this sequence of events. Despite the overarching nervousness in global equity markets, economic and earnings data has largely continued to improve, the US economy is adding jobs, and companies are growing revenues and profits. Although investors have become nervous about sovereign risk, the underlying global economy remains in reasonable health and is seeing signs of improvement in demand. These positive developments could be derailed if the European fiscal crisis persists, but policymakers appear to be committed to avoiding such an outcome. Overall, it is undeniable that the prevailing environment presents a high level of uncertainty for the weeks and months ahead. However, at Henderson we believe that uncertain market environments can create investment opportunities for those who know where to look. We will continue to utilize our bottom-up investment process to seek differentiated investment ideas that can bring value to our clients’ portfolios. We look forward to the opportunities that lie ahead and to serving your financial needs in the years to come, and we appreciate your trust and support in our Funds. Sean Dranfield President, Henderson Global Funds 1 Henderson Global Funds Commentary International Equity Fund Fears over how the global economy would cope with the twin headwinds of government retrenchment in the West and tightening measures in the East (ex-Japan) led to increased investor nervousness during the first half of the year. Governments wound down stimulus packages (US), announced fiscal austerity measures (Europe), and implemented tightening policies to curb inflation (China), leading to heightened concerns over the sustainability and trajectory of economic growth for the remainder of 2010. Currencies were also very volatile as the yen and US dollar benefited from the weakness in the Euro. By sector, Information Technology and Industrials performed the best as capital expenditure by cash rich corporates picked up, albeit from very depressed levels, while Financials suffered from concerns over government debt exposure and increased regulation, while the Energy sector was negatively impacted by the prospect of tighter drilling controls following BP’s Gulf of Mexico oil disaster. At the stock level, companies generally continued their trend of delivering positive results, driven by both bottom- and top-line growth: unlike 2009, companies surpassed analysts’ estimates on revenues as well as margins; a sign that demand has increased. For the six months ended June 30, 2010 the International Equity Fund returned -7.60% versus the benchmark, the MSCI EAFE Index return of -12.93%. By sector, stock selection in Energy, Consumer Discretionary and Financials added the most to returns, offsetting some weakness in the Consumer Staples sector. By region, positive stock selection in Asia (ex-Japan), the UK and Continental Europe added the most to returns. Within the Energy sector, the Fund participated in the initial public offering of Essar Energy, the UK-listed Indian energy/power company, which entered the FTSE 100 Index after a successful debut. A position in Cairn Energy was also positive as the company increased its earnings guidance. Not owning any of the large integrated oil companies was also positive due to BP’s woes. Within the Financials sector, not owning any European banks and a bias towards Asia were positives. Within Consumer Discretionary, a position in 361 Degrees, a Chinese sportswear manufacturer, added value as the company continued to report strong earnings and same-store sales growth. The position in Sands China also continued to be positive. A position in Hon Hai, however, had a negative impact as the company increased wages in China leading to concerns over margin contraction. The Fund continued to maintain a broadly defensive stance in Western economies, where it is underweight across Europe, although we have taken the opportunity to add some selective holdings during the recent weakness. We continue to favor Asia-Pacific and Emerging Markets and the Fund remains close to neutral in Japan. We remain positive on the Corporate sector, buoyed by rising margins, solid balance sheets, and easy monetary policy. However, visibility in economic growth remains difficult due to fiscal retrenchment and continued deleveraging in the West, and with tightening policies in Asia beginning to take effect. We continue to favor Asia-Pacific and Emerging Markets, which should benefit from rising consumption, strong balance sheets and long-term secular growth, while remaining underweight in Europe due to growth concerns. However, in the latter region we are looking for attractive growth opportunities at the stock level given the region’s underperformance. International Equity Fund Top 10 long term holdings as a percentage Security of net assets Fresenius SE 2.8% Sands China, Ltd. 2.5 Roche Holding AG 2.5 Essar Energy, plc 2.4 361 Degrees International, Ltd. 2.4 UBS AG 2.3 Keyence Corp. 2.2 Tesco plc 2.0 Tiger Airways Holdings, Ltd. 1.9 United Overseas Bank, Ltd. 1.9 2 Henderson Global Funds Performance summary International Equity Fund Total returns as of June 30, 2010 Since NASDAQ Six One inception With Cap No Load symbol Class months year (1/31/08)* International Equity Fund HIEIX Class I -7.60
